Case 20-02804-jw       Doc 30     Filed 08/12/20 Entered 08/12/20 18:18:09           Desc Main
                                  Document      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


 IN RE:
 TERRY WAYNE STRICKLAND;
                                                      CASE NO. 20-02804-JW
 MATTIE CHARLENE
                                                      CHAPTER 12
 STRICKLAND; AND HELENA
 AGRI-ENTERPRISES, LLC
                DEBTORS



                       NOTICE OF TEMPORARY FORBEARANCE


Effective Date of Forbearance                                 : July 9, 2020
Termination Date of Forbearance                               : October 7, 2020
Post-petition due date as of the Forbearance effective date   : April 1, 2020



PHH Mortgage Corporation (“SERVICER”) hereby provides notice that due to a recent financial
hardship resulting directly or indirectly from the COVID-19 emergency, the Debtor(s) has/have
requested, and SERVICER has provided, a temporary suspension of post-petition mortgage
payment(s) due and owing in the time period referenced above (the “Forbearance Period”). This
short-term relief is consistent with the COVID-19 relief available under the Coronavirus Aid,
Relief, and Economic Security (CARES) Act.

During the Forbearance Period, all terms and provisions of the mortgage note and security
instrument, other than the payment obligations, will remain in full force and effect unless
otherwise adjusted by this court or through a loan modification.

During the Forbearance Period, Debtor(s) and/or Debtor(s) attorney (if applicable) should work
with the SERVICER and the bankruptcy trustee to explore potential remedies to cure any
outstanding post-petition mortgage payment(s) at the termination date of the Forbearance Period.
Any outstanding post-petition mortgage payment(s) for which there is not an agreed cure will
remain due and owing as of the termination date of the Forbearance Period.

This Notice does not constitute an amendment or modification to the Debtor’s plan of
reorganization and does not relieve the Debtor of the responsibility to amend or modify the plan
of reorganization to reflect the forbearance arrangement, if required.




                                                                             20-00019 BKOBJ01
Case 20-02804-jw   Doc 30   Filed 08/12/20 Entered 08/12/20 18:18:09   Desc Main
                            Document      Page 2 of 4


                                    Respectfully Submitted,


                                    /s/ Gentry Collins
                                    Gentry Collins
                                    (Bar No. 104107)
                                    Attorney for Creditor
                                    BROCK & SCOTT, PLLC
                                    8757 Red Oak Blvd, Ste 150
                                    Charlotte, NC 28217
                                    Telephone: 704-369-0676 x3016
                                    Facsimile: 704-369-0760
                                    E-Mail: scbkr@brockandscott.com




                                                               20-00019 BKOBJ01
Case 20-02804-jw       Doc 30        Filed 08/12/20 Entered 08/12/20 18:18:09        Desc Main
                                     Document      Page 3 of 4




                        UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


 IN RE:
 TERRY WAYNE STRICKLAND;
                                                     CASE NO. 20-02804-JW
 MATTIE CHARLENE
                                                     CHAPTER 12
 STRICKLAND; AND HELENA
 AGRI-ENTERPRISES, LLC
                DEBTORS



                                CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that a true and exact copy of the foregoing Notice Of Mortgage
 Forbearance Due To The Covid-19 Pandemic has been electronically served or mailed,postage
prepaid on August 12, 2020 to the following:

TERRY WAYNE STRICKLAND
6470 STRICKLAND RD
GREEN SEA, SC 29545

MATTIE CHARLENE STRICKLAND
6470 STRICKLAND RD
GREEN SEA, SC 29545

Helena Agri-Enterprises, LLC
Fox Rothschild LLP
2 W. Washington St. Suite 1100
Greenville, SC 29601

Reid B. Smith, Debtor's Attorney
1712 Saint Julian Place, Suite 102
Columbia, SC 29204

Fox Rothschild LLP
2 West Washington St, Suite 1100
Greenville, SC 29601

J. Kershaw Spong, Bankruptcy Trustee
Post Office Box 944
Columbia, SC 29202


                                                                            20-00019 BKOBJ01
Case 20-02804-jw     Doc 30   Filed 08/12/20 Entered 08/12/20 18:18:09   Desc Main
                              Document      Page 4 of 4



U.S. Trustee, US Trustee
Strom Thurmond Federal Building
1835 Assembly St., Suite 953
Columbia, SC 29201


                                      /s/ Gentry Collins
                                      Gentry Collins
                                      (Bar No. 104107)
                                      Attorney for Creditor
                                      BROCK & SCOTT, PLLC
                                      8757 Red Oak Blvd, Ste 150
                                      Charlotte, NC 28217
                                      Telephone: 704-369-0676 x3016
                                      Facsimile: 704-369-0760
                                      E-Mail: scbkr@brockandscott.com




                                                                 20-00019 BKOBJ01
